DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to as the specification fails to describe a noise-adsorbing member between the motor chamber and the vent. Spec. dated Mar. 02, 2020 (“Spec”). It is noted that a noise-adsorbing member is described as disposed in at least part of flow path 16B. Spec. p. 13 Fig. 7. The examiner suggests adding a description of a noise-adsorbing member with regard to flow path 16A on the page 13 of the specification. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The claims are rejected as follows:
Claims 1–15 are rejected under 35 U.S.C. 103 as being obvious over Tahara, US 2017/0007085 A1 (“Tahara”) in view of Lee, US 5,991,969 A (“Lee”). 
Claims 16–17 are rejected under 35 U.S.C. 103 as being obvious over Tahara in view of Lee and Rittmueller et al., US 6,052,863 A (“Rittmueller”). 
Claim 18 is rejected under 35 U.S.C. 103 as being obvious over Tahara in view of Lee and Kim et al., US 2018/0020891 A1 (“Kim”). 
Claim 1 describes a backpack dust collector. The backpack dust collector comprises a housing that includes a suction port. The backpack dust collector comprises a dust collecting chamber connected to the suction port and configured to accommodate a dust collecting bag.  The backpack dust collector comprises a motor chamber connected to the dust collecting chamber and accommodating a fan and a motor. The backpack dust collector comprises an exhaust port through which air from the motor chamber is discharged. The backpack dust collector comprises a slit portion disposed in a flow path between the motor chamber and the exhaust port and including at least one slit-shaped vent through which air from the motor 
Tahara discloses a backpack dust collector 10. Tahara Fig. 11, [0052]. The backpack dust collector 10 comprises a housing (i.e., main body 11) that includes a suction port (i.e., air suction port 15). Id. at Fig. 11, [0052] – [0053]. The backpack dust collector 10 comprises a dust collecting chamber (i.e., (i.e., dust-collection chamber 30) connected to the suction port 15 and configured to accommodate a dust collecting bag. Id. at Fig. 11, [0053]. The backpack dust collector comprises a motor chamber (i.e., the chamber where drive part 21 resides) connected to the dust collecting chamber 30 and accommodating a fan (i.e., suction fan 25) and a motor (i.e., brushless motor 23). Id. at Fig. 11, [0054]. The backpack dust collector 10 comprises an exhaust port (i.e., exhaust slits 19) through which air from the motor chamber 21 is discharged. Id. at Fig. 11, [0055]. The backpack dust collector 10 comprises a noise-absorbing member (i.e., sound-insulating member 281 or 282).  
Tahara does not disclose that the backpack dust collector 10 comprises a slit portion disposed in a flow path between the motor chamber and the exhaust port and including at least one slit-shaped vent through which air from the motor chamber passes. Tahara does not disclose that the noise-adsorbing member 281 or 282 is disposed in at least part of a flow path between the vent and the exhaust port. 

    PNG
    media_image1.png
    810
    565
    media_image1.png
    Greyscale

[AltContent: rect]
    PNG
    media_image2.png
    824
    701
    media_image2.png
    Greyscale

In the analogous art of noise adsorbing dust cleaner, Lee discloses dust collector (i.e., vacuum cleaner 1) comprises a motor chamber (i.e., suction motor 10) that comprises a slit portion (i.e., rear exhaust portion 13) disposed in a flow path between the motor chamber 10 and Id. at Figs. 1 and 4, col. 4, ll. 33–41. 

    PNG
    media_image3.png
    536
    672
    media_image3.png
    Greyscale

It would have been obvious for Tahara’s backpack dust collector to comprise slit portion with slit-shaped vent through which air form the motor chamber 21 exits as disclosed by Lee because slit-shaped vents are known in the art as being suitable to discharge air form a motor chamber for dust cleaners. Additionally, it would have been obvious for the slit-shaped vents to 
Claim 2 describes the backpack dust collector according to claim 1. The noise-absorbing member faces the vent.
Modified Tahara discloses that the noise-absorbing member 281 or 282 faces the vent. Tahara annotated Fig. 10. 
Claim 3 describes the backpack dust collector according to claim 1. The vent is provided in plural numbers, and the noise-absorbing member faces each of the vents.
Modified Tahara discloses that the vent is provided in plural numbers and the noise-adsorbing member 281 or 282 facing each of the vents as discussed in claim 1. Tahara annotated Fig. 10. 
Claim 4 describes the backpack dust collector according to claim 3. A longitudinal direction of each of the vents corresponds to a right-and-left direction of the backpack dust collector. A widthwise direction of each of the vents corresponds to an up-and-down direction of the backpack dust collector. The vents are aligned in the up-and-down direction. 
It is noted here that the “longitudinal direction of each of the vents” is interpreted to be the direction parallel with the flow direction through the vent. The “widthwise direction of each 
Modified Tahara discloses that the longitudinal direction of each of the vents corresponds to a right-and-left direction (i.e., in the view of Fig. 10, the direction of back and front surface corresponds to a left-and-right direction) of the backpack dust collector 10. Tahara Fig. 10. A widthwise direction of each of the vents corresponds to an up-and-down direction (i.e., in the view of Fig. 10, the direction of up and down) of the backpack dust collector. Id. The vents are aligned in the up-and-down direction (i.e., as vents are located on side walls of motor case 231, which are oriented in the up-and-down direction). Id. 
Claim 5 describes the backpack dust collector according to claim 1. A distance between the vent and the noise-absorbing member is shorter than a distance between the vent and the exhaust port.
Claim 6 describes the backpack dust collector according to claim 5. The distance between the vent and the exhaust port is at least two times longer than the distance between the vent and the noise-absorbing member.
Modified Tahara discloses that a distance between the vent and the noise-adsorbing member (i.e., denoted as D1 in annotated Fig. 10) is shorter than a distance between the vent and the exhaust port (i.e., denoted as D2 in annotated Fig. 10). Tahara annotated Fig. 10. Additionally, it is noted that Tahara discloses in Fig. 10 that the distance of D2 is at least two times longer than D1. Id. 
[AltContent: rect]
    PNG
    media_image4.png
    826
    592
    media_image4.png
    Greyscale

Claim 7 describes the backpack dust collector according to claim 1. The vent is formed in at least part of the housing.
Modified Tahara discloses that the vent is formed on the motor case 231, which is arranged in the housing 11. Tahara Fig. 10. 
Claim 8 describes the backpack dust collector according to claim 1. The housing includes a base housing and a plate connected to the base housing. The flow path between the vent and the exhaust port is defined between the base housing and the plate.
Modified Tahara discloses that the housing 11 includes a base housing and a plate connected to the base housing. Tahara Fig. 10. As seen in modified Tahara, the flow path between the vent and the exhaust port is defined between the base housing and the plate. Id. 
[AltContent: rect]
    PNG
    media_image5.png
    832
    759
    media_image5.png
    Greyscale

Claim 9 describes the backpack dust collector according to claim 8. The base housing includes a recessed portion that is recessed rearward. The plate is disposed so as to cover an opening of the recessed portion. The flow path is defined between an inner surface of the 
Modified Tahara discloses that the base housing includes a recessed portion that is recessed rearward. Tahara annotated Fig. 10. The plate is disposed so as to cover an opening of the recessed portion. Id. The flow path is defined between an inner surface of the recessed portion and a rear surface of the plate. Id. The noise-absorbing member is fixed to the inner surface of the recessed portion and the rear surface of the plate. Id. 
[AltContent: rect]
    PNG
    media_image6.png
    829
    719
    media_image6.png
    Greyscale

Claim 10 
Modified Tahara discloses that the plate faces the operator’s back. Tahara Fig. 10, [0052]. 
Claim 11 describes the backpack dust collector according to claim 9. The vent is disposed in the base housing. The noise-absorbing member faces the vent.
Modified Tahara discloses that the vent is disposed in the base housing. The noise adsorbing member faces the vent. Tahara Fig. 10. 
[AltContent: rect]
    PNG
    media_image7.png
    832
    759
    media_image7.png
    Greyscale

Claim 12 describes the backpack dust collector according to claim 9. The flow path extends in an up-and-down direction of the backpack dust collector. The exhaust port is defined 
Modified Tahara discloses that the flow path extends in an up-and-down direction of the backpack dust collector 10. Tahara Fig. 10. Modified Tahara discloses that the exhaust port is defined by a lower end portion of the inner surface of the recessed portion and a lower end portion of the rear surface of the plate. Id.  It is noted here that a side by side comparison of the front and rear side of backpack dust collector 10 indicates that the vent is located where filter 283 and 284 are located, which indicates that the exhaust port 19 is defined by a lower end portion of the inner surface of the recessed portion (i.e., outer surface of the motor case 231) and and lower end portion of the rear surface of the plate (as the exhaust port 19 is located towards the down bottom/down side of the housing). 
[AltContent: rect]
    PNG
    media_image8.png
    775
    1120
    media_image8.png
    Greyscale

Claim 13 describes the backpack dust collector according to claim 8. The slit portion is provided to the base housing.
Modified Tahara discloses that the slit portion (i.e., where the vents locate) is provided to the base housing as shown in the annotated Fig. 10 presented in the rejection of claim 11 above. Tahara annotated Fig. 10. 
Claim 14 describes the backpack dust collector according to claim 13. In a state in which the housing is carried on an operator's back, the plate faces the operator's back, the vent faces laterally, and the exhaust port faces downward.
Modified Tahara discloses that when the housing 11 is carried on an operator’s back, the plate faces the operator’s back, the vent faces laterally, and the exhaust port faces downward as indicated by the annotated Fig. 10 presented in the rejection of claim 11 above. 
Claim 15 describes the backpack dust collector according to claim 8. The slit portion is provided to a slit member that is attachable to and detachable from the base housing.
Modified Tahara does not disclose that the slit portion is attachable to and detachable from the base housing. 
However, Lee discloses an exploded perspective view of a dust collector 1 where the slit portion 13 is detached from the base housing (i.e., front casing 20) and an assembled view of the same dust collector 1 where the slit portion 13 is attached to the base housing 20. It would have been obvious for the slits in modified Tahara to be attachable and detachable the same way as disclosed by Lee as such design is recognized in the noise absorbing dust collector as being suitable for vents. Additionally, a person of ordinary skill in the art would be motivated to attach and detach the slits for cleaning purposes. 
Claim 16 describes the backpack dust collector according to claim 1. The noise-absorbing member includes a porous member.
Claim 17 describes the backpack dust collector according to claim 16. The noise-absorbing member includes an open-cell porous member.
Modified Tahara discloses that the noise absorbing member 281 or 282 is formed by molding a foamed material. Tahara Fig. 10, [0059]. 
Modified Tahara does not disclose that the foam 281 or 282 is porous material or that the foam is an open-cell porous member.
In the analogous art of noise absorbing material for dust collectors, Rittmueller discloses a noise absorbing open cell polyether polyurethane foam with pores. Rittmueller col. 3, ll. 36–44 and claim 4. It would have been obvious for modified Tahara’s noise absorbing member 281 or 282 to be a open-cell porous member as disclosed by Rittmueller because such material is recognized in the art as being suitable to use as noise absorbing materials. 
Claim 18 describes the backpack dust collector according to claim 1. The noise-absorbing member is disposed in a flow path between the motor chamber and the vent.
Modified Tahara does not disclose that the noise absorbing member 281 or 282 is disposed in a flow path between the motor chamber and the vent. 
In the analogous art of noise absorbing dust collector, Kim discloses a noise absorbing material (i.e., sound absorbing member 251) disposed between motor (i.e., suction force generator 21) and vent (i.e., first discharge hole 2211). Kim Fig. 5, [0052] and [0061]. Kim also discloses that its sound absorbing member 251 help reduce noise and would provide a uniform flow rate and pressure. Id. at [0065]. It would have been obvious to include a sound absorbing 
[AltContent: rect]
    PNG
    media_image9.png
    841
    664
    media_image9.png
    Greyscale

Claim Rejections - 35 USC § 103
The claims are rejected as follows:
Claims 1–4, 7, 16 and 18 are rejected under 35 U.S.C. 103 as being obvious over Day, US 2015/0020345 A1 (“Day”) in view of Salisian, US 6,305,048 B1 (“Salisian”). 
Claims 5–6, 8–14 are rejected under 35 U.S.C. 103 as being obvious over Day in view of Salisian and Conrad, US 2014/0237766 A1 (“Conrad”). 
Claim 15 is rejected under 35 U.S.C. 103 as being obvious over Day in view of Salisian, Conrad and Lee, US 5,991,969 A (“Lee”). 
Claims 17 are rejected under 35 U.S.C. 103 as being obvious over obvious over Day in view of Salisian and Rittmueller et al., US 6,052,863 A (“Rittmueller”). 
Regarding Claim 1:
Day discloses a backpack dust collector (i.e., wearer comfort backpack vacuum 11). Day Fig. 3, [0021]. The backpack dust collector 11 comprises a housing (i.e., upper canister portion 17 and a depending lower motor compartment 19). Id. at Fig. 3, [0022]. The housing 17 and 19 includes a suction port (i.e., opening 29). Id. The housing 17 and 19 includes a dust colleting chamber (i.e., open interior 21) connection to the suction port 29 and configured to accommodate a dust collecting bag (i.e., cloth shake-out bag 28). Id. at Fig. 3, [0024]. The housing 17 and 19 includes a motor chamber (i.e., depending lower motor compartment 19) connected to the dust collecting chamber 21 and accommodating a motor (i.e., vacuum motor 31). Id. at Fig. 3, [0023]. The housing 17 and 19 includes an exhaust port (i.e., exhaust outlet 32) through which air from the motor chamber 19 is discharged. Id. Day discloses that the backpack dust collector 11 comprises a slit portion disposed in a flow path between the motor chamber 19 and the exhaust Id. at Fig. 3. 

    PNG
    media_image10.png
    713
    638
    media_image10.png
    Greyscale

Day does not disclose that the motor chamber 19 accommodates a fan. Day also does not disclose that the backpack dust collector 11 comprises a noise-absorbing member disposed in at least part of a flow path between the vent and the exhaust port 32.
In the analogous art of backpack suction cleaners, Salisian discloses a backpack blower with a motor chamber accommodating a motor 50 and a fan (i.e., impeller 40). Salisian Fig.2, Id. at Fig. 2, col. 4, ll. 56–60. Additionally, Salisian discloses that the backpack blower comprises a noise-absorbing member (i.e., sound adsorbing layer 60) disposed at least part of a flow path between a vent (see annotated Fig. 2) and an exhaust port (i.e., an air exit plenum 70). Id. at Fig. 3, col. 4, ll. 7–12. Salisian discloses that such arrangement is common practice in sound absorbing structures. Id. It would have been obvious to include Salisian’s fan 40 and noise-absorbing member 60 in Day’s backpack dust cleaner as such arrangement is known as common practice in the backpack suction cleaner art. With this modification, Salisian’s fan 40 would be accommodated in Day’s motor chamber 19 and Salisian’s noise-adsorbing member 60 would be located between Day’s vent and the exhaust port 32 as disclosed by Salisian. 

    PNG
    media_image11.png
    758
    602
    media_image11.png
    Greyscale

Regarding Claim 2:
Modified Day discloses the backpack dust collector according to claim 1. The noise-absorbing member 60 faces the vent. Salisian Fig. 2. 
Regarding Claim 3:
Modified Day discloses the backpack dust collector according to claim 1. The vent is provided in plural numbers. Day annotated Fig. 3. The noise-absorbing member 60 faces each of the vents. Id. 
Regarding Claim 4:
Modified Day discloses the backpack dust collector according to claim 3. A longitudinal direction of each of the vents corresponds to a right-and-left direction of the backpack dust 
It is noted that the term “left,” “right,” “up” and “down” are interpreted to describe potential relations of the respective components according to the instant disclosure. Spec. dated Mar. 02, 2020 (“Spec.”). 

    PNG
    media_image12.png
    776
    1045
    media_image12.png
    Greyscale

Regarding Claim 5 (depends on claim 1):
Modified Day does not explicitly disclose that a distance between the vent and the noise-absorbing member is shorter than a distance between the vent and the exhaust port.
Regarding Claim 6 (depends on claim 5):
Modified Day does not explicitly disclose that the distance between the vent and the exhaust port is at least two times longer than the distance between the vent and the noise-absorbing member.
In the analogous art of portable dust cleaner with noise-adsorbing members, Conrad discloses a dust cleaner with a suction motor housing 12. Conrad Fig. 4, [0024]. Conrad further discloses that that sound adsorbing material may be provided in the motor housing with a plurality of different sound absorbing materials to prevent noise from escaping the motor house. Id. at Fig. 64, [0024]. More specifically, Conrad discloses a motor shroud 17135 that is attached to the motor housing and covers the vent (i.e., air exits 17141). Id. at Fig. 64, [0264]. It would have been obvious to further modify Day to position a sound absorbing should as discloses by Conrad to cover the vent of Day so that noise does not escape Day’s motor housing 19. With this modification, the vent of Day and the noise-absorbing member of Conrad would be adjacent to each other (i.e., the disclose would be close to zero), and it would have been obvious that the distance between the vent and the noise adsorbing member is two times shorter than the distance between the vent and the exhaust port. 
Regarding Claim 7:
Modified Day discloses the backpack dust collector according to claim 1. The vent is formed in at least part of the housing (i.e., vent is disposed on a partition wall of the motor chamber 19). Day Fig. 3. 
Regarding Claim 8 (depend on claim 1):
Modified Day discloses the backpack dust collector according to claim 1. The housing includes a base housing and a plate connected to the base housing. The flow path between the vent and the exhaust port is defined between the base housing and the plate. Day annotated Fig. 3.
Regarding Claim 9 
Modified Day discloses the backpack dust collector according to claim 8. The base housing includes a recessed portion that is recessed rearward. Day annotated Fig. 3. The plate is disposed so as to cover an opening of the recessed portion. Id. The flow path is defined between an inner surface of the recessed portion and a rear surface of the plate. Id. The noise-absorbing member is fixed to the inner surface of the recessed portion and the rear surface of the plate. As discussed in claims 5 and 6, the noise adsorbing member would be a shroud covering the vent and the surrounding areas, i.e., in a way similar to the shroud 17135 covers the vent 17141 and the surround area. Conrad Fig. 64, [0264]. It would have been obvious that the shroud would be fixed to the rear surface of the plate so that it completely covers the vents. 

    PNG
    media_image13.png
    764
    914
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    758
    752
    media_image14.png
    Greyscale

Regarding Claim 10:
Modified Day discloses the backpack dust collector according to claim 9. In a state in which the housing is carried on an operator's back, the plate faces the operator's back as the plate is adjacent to the harness. Day Fig. 3. 
Regarding Claim 11:
Modified Day discloses the backpack dust collector according to claim 9. The vent is disposed in the base housing, and the noise-absorbing member faces the vent (see annotated Fig. 3 in claim 9).
Regarding Claim 12:
Modified Day discloses the backpack dust collector according to claim 9. The flow path extends in an up-and-down direction of the backpack dust collector. The exhaust port is defined by a lower end portion of the inner surface of the recessed portion and a lower end portion of the rear surface of the plate. Day annotated Fig. 3. 

    PNG
    media_image15.png
    756
    756
    media_image15.png
    Greyscale

Regarding Claim 13:
Modified Day discloses the backpack dust collector according to claim 8. The slit portion is provided to the base housing (i.e., see annotated Fig. 3 in claim 8). Day, annotated Fig. 3. 
Regarding Claim 14:
Modified Day discloses the backpack dust collector according to claim 13. In a state in which the housing is carried on an operator's back, the plate faces the operator's back, the vent faces laterally, and the exhaust port faces downward. Day annotated Fig. 3. It is noted here that the vent as shown in Fig. 3, is obliquely disposed relative to the downward direction. Therefore, it would have been obvious that a portion of the vent would face laterally. 

    PNG
    media_image16.png
    793
    626
    media_image16.png
    Greyscale

Regarding Claim 15 
Modified Day does not disclose that the slit portion is provided to a slit member that is attachable to and detachable from the base housing.
In the analogous art of noise adsorbing dust cleaner, Lee discloses an exploded perspective view of a dust collector 1 where the slit portion 13 is detached from the base housing (i.e., front casing 20) and an assembled view of the same dust collector 1 where the slit portion 13 is attached to the base housing 20. It would have been obvious for the slits in modified Day to be attachable and detachable the same way as disclosed by Lee as such design is recognized in the noise absorbing dust collector as being suitable for vents. Additionally, a person of ordinary skill in the art would be motivated to attach and detach the slits for cleaning purposes. 
Regarding Claim 16:
Modified Day discloses the backpack dust collector according to claim 1. The noise-absorbing member 60 includes a porous member (i.e., orifices 62). Salisian Fig.2, col. 4, ll. 7–11. 
Regarding Claim 17 (depends on claim 16):
Modified Day does not disclose that the noise-absorbing member includes an open-cell porous member.
In the analogous art of noise absorbing material for dust collectors, Rittmueller discloses a noise absorbing open cell polyether polyurethane foam with pores. Rittmueller col. 3, ll. 36–44 and claim 4. It would have been obvious for modified Tahara’s noise absorbing member 281 or 282 to be a open-cell porous member as disclosed by Rittmueller because such material is recognized in the art as being suitable to use as noise absorbing materials. 
Regarding Claim 18:
Modified Day discloses the backpack dust collector according to claim 1. The noise-absorbing member is disposed in a flow path between the motor chamber and the vent (i.e., see annotated Fig. 3 in claims 8 and 9. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                  

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
December 2, 2021